Citation Nr: 0630943	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-32 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for right knee disability 
(claimed as retropatellar pain syndrome).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1982 to 
July 1985.

In a July 1986 decision, the RO denied service connection for 
bilateral knee disability. Although the veteran filed an NOD 
following the RO's notice of denial and of his appellate 
rights in August 1986, he did not perfect an appeal following 
the RO's issuance of an October 1986 SOC.

In September 2001, the RO denied service connection for right 
knee disability. Although the RO notified the veteran of the 
denial and his appellate rights that same month, the veteran 
did not initiate an appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision in which the 
RO reopened the veteran's claim for service connection for 
bilateral knee disability, but denied the claim for service 
connection on the merits.  The veteran filed a notice of 
disagreement (NOD) later that month.  The RO issued a 
statement of the case (SOC) in September 2003 and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in October 2003.

In April 2005, the veteran testified during a video 
conference hearing before the undersigned Veterans Law Judge; 
a transcript of that hearing is of record.  

In June 2005, the Board reopened the claims for service 
connection for the right and left knee disabilities, but 
remanded to the RO the claims for service connection, on the 
merits.  After accomplishing the requested actions, in a 
March 2006 decision, the RO granted service connection and 
assigned an initial 10 percent rating for osteoarthritis of 
the left knee (claimed as retropatellar pain syndrome), 
effective April 9, 2003.  As there has been a full grant of 
benefits with regards to this issue, this matter is no longer 
before the Board.  The RO continued the denial of the claim 
for service connection for retropatellar pain syndrome of the 
right knee (right knee disability) (as reflected in the March 
2006 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and assistance actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Although intermittent complaints of right knee pain were 
noted in and post service, the most persuasive medical 
evidence establishes that the veteran does not have a current 
right knee disability.


CONCLUSION OF LAW

The criteria for service connection for right knee disability 
(claimed as retropatellar pain syndrome) are not met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. 38 C.F.R. § 3.159(c).

In November 1999 and June 2001 pre-rating notice letters, and 
a July 2005 post-rating letter, the RO advised the appellant 
and his representative of VA's responsibilities to notify and 
assist the appellant in his claim.  Moreover, the November 
1999, June 2001, and July 2005 letters specified what was 
required to prove a claim for service connection; the RO 
explained the information and/or evidence required from him, 
including medical evidence showing a current disability, as 
well as evidence that the currently claimed condition existed 
from military service to the present time, or evidence that 
the veteran's current condition was incurred in or aggravated 
by the veteran's active military service; and a relationship 
between the current condition and service.  After each, they 
were afforded the opportunity to respond.  Hence, the Board 
finds that the appellant has received sufficient notice of 
the information and evidence needed to support the claim, and 
has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that the November 1999 and June 2001 
pre-rating notice letters, along with the July 2005 post-
rating notice letter, collectively satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
the November 1999, June 2001, and July 2005 letters, the RO 
notified the veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies; requested that the 
veteran identify and provide the necessary releases for any 
medical providers from whom he wanted the RO obtain and 
consider evidence.  In the July 2005 letter, the RO invited 
the veteran to submit any additional evidence in support of 
his claim to include any medical reports and any evidence 
that he had in his possession.  The latter notice letter also 
specified that the RO would obtain any private medical 
records for which sufficient information and authorization 
was furnished; and that the RO would also obtain any 
pertinent VA records if the veteran identified the date(s) 
and place(s) of treatment.  The RO specifically requested 
dates that the veteran received treatment at the VA Medical 
Center (VAMC) in Charleston, South Carolina,  so that those 
records could be obtained.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the June 2003 rating action on appeal.  
However, the Board finds that any delay in issuing section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudication, in 
that the claim was fully developed and re-adjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  As indicated above, the veteran has been notified of 
what is needed to substantiate his claim, and afforded 
numerous opportunities to present information and/or evidence 
in support of the claim.  As a result of RO development and 
the Board remand, comprehensive documentation, identified 
below, has been associated with the claims file and 
considered in evaluating the veteran's appeal.  After the 
most recent, RO notice letter in July 2005--which 
substantially completed VA's notice requirements in this 
case-the RO gave the veteran further opportunities to 
furnish information and/or evidence pertinent to the claim on 
appeal before the RO readjudicated the claim in March 2006 
(as reflected in the SSOC).  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2006). 

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran status, 
existence of a disability, connection between the appellant's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  In this case, 
the veteran's status is not at issue.  While the RO has not 
provided any notice regarding the degree of disability or 
effective date, on these facts, such omission is harmless.  
Id.  As the Board's decision herein denies the appellant's 
claim for service connection, accordingly, no disability 
ratings or effective dates are being assigned; there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim on appeal.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate the veteran's claim.  The RO has 
obtained the veteran's service medical records, VA medical 
records, and has arranged for the veteran to undergo a VA 
examination in January 2006 in connection with his claim; the 
report of that examination is of record. The Board also 
points out that the veteran has been given opportunities to 
submit evidence to support his claim.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any existing pertinent 
records, in addition to those noted above, that need to be 
obtained.  The record also presents no basis for further 
developing the record to create any additional evidence to be 
considered in connection with the claim. 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claim on appeal. 

II.	Background

An August 1982 enlistment examination report noted no 
abnormalities of the veteran's knees.  

The veteran's service medical records (SMRs) reflect that, in 
July 1983, the veteran was treated for a bilateral knee 
injury sustained when playing basketball aboard ship.  He 
complained of blunt trauma to both knees with pain on 
palpation of the patellas.  Both knees were reported as 
stable with full ROM (FROM) and a small nodule below the left 
patella.  In March 1985, the veteran contended that he pulled 
his left knee in the gym.  Service medical records reflect 
continuous treatment for problems characterized as bilateral 
retropatellar pain syndrome and bilateral chondromalacia 
patellae.  

In July 1984, the veteran twice sought treatment for 
bilateral knee pain characterized as chondromalacia patellae.  
The veteran complained of anterior distal patellar pain for 
nine months, severely irritated by climbing ladders.  The 
examiner noted no swelling or effusion.  The examination was 
positive for patellar inhibition and crepitus with 
tenderness; joints were stable; and bilateral knee x-rays 
with "sunrise" were reported as within normal limits.  A 
plan to rule out Osgood Schlatter Syndrome was noted.

On six occasions in  September 1984, , the veteran sought 
treatment for complaints of bilateral knee pain.  He reported 
increasing flare-ups (daily occurrences) requiring ice to the 
knees.  The examiner reported objective findings of bilateral 
knee effusion with patellar inhibition, and stable joints.  
The veteran was admitted to medical hold, treated with non-
steroidal anti inflammatory drugs (NSAIDS) and referred to 
Orthopedics.  During the orthopedic examination for bilateral 
retropatellar pain syndrome the veteran contended that three 
weeks prior to that examination, he self-reduced a lateral 
patellar dislocation (unspecified knee).  Orthopedic 
examination findings were negative for medial collateral 
ligament (MCL) or lateral collateral ligament (LCL) laxity in 
flexion 30 degrees of full extension, Drawer's test; Lachmans 
test; or joint line tenderness (JLT), the examiner noted a 
normal Q angle, and "not a high riding patella".  X-ray 
findings were negative for boney abnormality and joint spaces 
were reported within normal limits.  The examiner's 
impression was retropatellar pain syndrome.  The examiner 
opined that he hoped that the veteran would recover to 
perform full duties in three months and kept the present 
profile for 30 days.  Later in September, the veteran the 
veteran was scheduled for six months of limited duty.

In October 1984, on three occasions, the veteran sought 
treatment for complaints of bilateral knee pain.  On 
examination, findings were negative for obvious quadriceps 
atrophy, Drawer's test, varus/valgus instability, or pivot.  
The examiner reported the veteran as overweight; he noted 
that the veteran experienced pain with lateral patellar 
deviation and that the symptoms were reproduced with 
quadriceps contraction while the patella was held inferiorly.  
The examiner noted that NSAIDS provided no relief.  The 
examiners characterized the condition as chondromalacia 
patellae.

In a November 1984 examination report, the examiner described 
the veteran's bilateral knee pain as "a stable not worsening 
chronic" retropatellar pain pattern.  Examination findings 
were negative recent trauma; swelling or locking; medial 
collateral ligament (MCL), anterior cruciate ligament (ACL), 
lateral collateral ligament (LCL), or posterior cruciate 
ligament (PCL) instability; or Lachmans test, and positive 
for a patellar apprehension test.  The veteran was treated 
with NSAIDS, quadriceps exercises, and swimming.

In a January 1985 examination, the veteran complained of 
unimproved knee pain, he admitted discontinuing NSAIDS 
because of somnolence.  

In February 1985, following complaints of increased knee 
pain, the veteran was referred to Orthopedics to determine 
whether the condition would resolve or whether to place him 
on permanent profile and proceed administratively.

In a subsequent February 1985 examination, the veteran 
complained of increased bilateral knee pain.  The examiner 
ordered sick in quarters (SIQ) for 72 hours, and referred the 
veteran to Orthopedics with a second six month light duty 
assignment request.  Alternatively, the examiner requested 
that if light duty did not resolve the problem, the veteran 
be placed on permanent profile to allow for administrative 
proceedings.

In March 1985, the veteran contended that he pulled his left 
knee at the gym.  The medical report reflected findings of 
left knee without deformity.  He was diagnosed with 
chondromalacia patellae and "?" of meniscus disease of the 
left knee and referred to orthopedics.  A patient problem 
list noted bilateral retropatellar pain syndrome and 
chondromalacia patellae.  Later that month, the orthopedic 
clinic examiner reported objective findings of knees pseudo 
locking, swelling, with no giveaway and left slight antalgic.  
Both knees were assessed with FROM without crepitus, negative 
for effusions, apprehension, or Lachmans test, stable, slight 
patellar effusion, and minimal retropatellar tenderness.  
Bilateral knee x-ray report findings noted a left patellar 
tendon ossicle and otherwise within normal limit physical 
findings less than symptoms.  The examiner planned to 
schedule the veteran for a physical examination board 
evaluation.

In April 1985, the Medical Board recommended six months 
limited duty and assignment to Tripler Army Medical Center, 
Hawaii.  The veteran was to be assessed every 30 days by the 
Medical Holding Company Medical Officer and to seek 
professional help with his body weight excess (by Navy 
standards).  Objective bilateral knee medical findings noted 
a negative Drawer test; negative gapping, and negative click 
with subjective complaint of pain with bilateral patellar 
movement.  The diagnosis was retropatellar pain syndrome and 
chondromalacia patellae of both knees.  The Medical Board 
strongly recommended that the veteran be found disqualified 
for further military service and forwarded the 
recommendations to the Central Physical Evaluation Board 
(PEB) for adjudication.

In a May 1985 separation examination Report of Medical 
Examination noted a history of retropatellar pain syndrome.  
In July 1985, the veteran was honorably discharged due to a 
physical disability.

Post-service medical evidence includes an April 1986 VA 
examination report showing the veteran's complaint of 
retropatellar pain with a notation of no objective clinical 
findings on previous examinations, and no clinical findings 
on that examination.  The examiner further reported findings 
of exogenous obesity, and an assessment that the veteran's 
bilateral knee joint pain complaints had been considered 
retropatellar pain syndrome, and that the April 1986 
examination was giving the same consideration.  The 
associated April 1986 examination x-ray report reflected 
findings that nothing abnormal was seen in the bones 
comprising either knee, spaces appeared of normal width, and 
no soft tissue abnormality was apparent.

The claims file also includes outpatient treatment records 
from the Charleston and Columbia VAMCs.

In July 1999, the veteran twice contacted the Charleston VAMC 
telephone triage nurse and verbalized complaints of bilateral 
knee pain and swollen knees.  In each instance, the veteran 
was given follow-up appointments.  A July 1999 outpatient 
treatment note reflects the veteran's subjective complaint of 
bilateral knee pain with objective findings negative for 
edema, erythema, or laxity of joints; full range of motion of 
both knees; and patellas "OK".  The examiner noted 
bilateral patellar callouses (patient is a roofer), and a 
prominent left tibial tuberosity tender with pressure.

In August 1999, physical therapy and dietitian consults were 
ordered, Sulindac was prescribed, and the veteran was advised 
to discontinue kneeling.  The physical examination findings 
were negative for knee swelling, and positive for bilateral 
patella callouses and obesity.  X-ray findings were reported 
as "x-ray knee post trauma neg".

September 1999 Charleston VAMC Rehabilitation Medicine and 
Physical Therapy progress notes reflect that the veteran did 
not show for scheduled appointments and was discharged from 
physical therapy.

A September 2000 treatment record notes findings of obesity 
aggravating both knees, early anterior compartment 
degenerative joint disease of both knees.  Mild synovitis and 
old Osgood Schlatter lesion of the left knee also were noted.

Columbia VAMC medical records, dated from September 2001 to 
April 2002, note that the veteran was treated for complaints 
of bilateral knee pain.  In September 2001 the veteran was 
issued a TENS unit for his left knee.  An April 2002 
orthopedic clinic treatment record reflects the veteran 
reported bilateral knee pain, left greater than right on 
examination.  The examiner reported right knee findings 
negative for effusion or instability, medial and lateral 
joint line tenderness to palpation  The examiner reported 
that the MRI and x-rays taken in 2000 showed left knee Osgood 
Slaughters syndrome, but that no  diagnosis of a right knee 
disability was reported.  In a subsequent April 2002 
outpatient report, the veteran complained of left knee pain.  
The examiner advised that surgery would not be beneficial and 
recommended continued pain control medications.  The veteran 
brought a disability form for completion.  In a subsequent 
April 2002 evaluation, the examiner advised the veteran that 
he was not totally disabled, and could work in a sedentary 
job.  The examiner recommended using a cane, more weight 
loss, and vocational rehabilitation.  Objective clinical 
findings reported were enlargement and pain on palpation of 
left tibial tubercule, normal ROM, and negative for effusion, 
erythema, clubbing, cyanosis or edema. 

Pursuant to the Board's June 2005 remand, the veteran 
underwent VA examination of the knees in January 2006.  The 
examiner noted that his right knee was negative for erythema; 
swelling; deformity; crepitus or apparent pain; tenderness or 
instability; and the ROM was from 0 to 140 degrees of 
flexion.  The examiner further noted that the right joint was 
stable with no pain on ROM or flare-ups on the joint except 
as stated. Additionally, the examiner opined that the joint 
had no additional limitations by pain, weakness, or lack of 
endurance following repetitive use.  The examiner diagnosed 
mild osteoarthritis of the left knee.  After review of the 
claims file, patient examination, and review of knee x-ray 
reports, the examiner opined that the veteran's right knee 
was normal. 


III.  Analysis

The veteran contends that his service medical and post 
service medical records support his assertions that he has a 
right knee disability that is related to service.  The 
veteran already has been granted service connection for left 
knee disability.  However, upon a careful review of the 
record, the Board finds that the preponderance of the 
competent evidence is against the claim for service 
connection for right knee disability.

SMRs reveal numerous complaints of knee pain and swelling, as 
well as an in-service assessment of bilateral retropatellar 
pain syndrome.  However, complaints of pain, alone, without 
underlying pathology, do not establish a disability for 
compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); Evans v. West, 12 Vet. App. 22, 31-32 
(1998).  Here, there is no objective evidence to support the 
existence of a chronic knee disability in service.  X-ray 
examination reports in June 1984 were within normal limits, 
September 1984 x-ray findings were negative for boney 
abnormality and joint spaces were within normal limits, and 
March 1985 x-ray findings were within normal limits as to the 
right knee.   

The post-service evidence also fails to persuasively 
establish a right knee disability for service connection 
purposes.  As indicated above, these records reflect 
assessments of bilateral chondromalacia patellae as well as 
degenerative joint disease.  However, these diagnoses are not 
supported by x-ray or other objective findings.  The  April 
2002 an orthopedic clinic examiner reported that the MRI and 
x-rays taken in 2000 showed no diagnosis of a right knee 
disability.

By contrast, the Board finds that the report of the most 
recent January 2006 VA examination-obtained specifically for 
the purpose of resolving the question of whether the veteran, 
in fact, has a current right knee disability that is related 
to service-constitutes persuasive evidence on this question.  
In providing the requested opinion, the physician clearly 
considered the a knee injury in service, continued complaints 
and care for the knees, primarily the left, until his 
discharge in 1985; and current complaints.  However, based on 
review of the claims file, current examination, and review of 
knee x-ray reports, the examiner opined that the veteran's 
right knee was normal.  The Board finds that this opinion, 
which is responsive to, and made consistent with, the Board's 
request, constitutes the most probative evidence on the 
question of current right knee disability.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)). See also Guerrieri v. Brown, 
4 Vet. App. 467, 470- 471 (1993).  Because the most probative 
evidence on the question of a current right knee disability 
weighs against the claim for service connection, the Board 
must, conclude that the criteria for establishing service 
connection for right knee retropatellar pain syndrome simply 
are not met.

As indicated above, Congress has specifically limited 
entitlement to service-connected disease or injury where such 
cases have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Hence, where as here, the competent, persuasive evidence 
establishes that the veteran does not have the disability for 
which service connection is sought, the claimed right knee 
disability, there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In addition to the medical record, the Board has considered 
the veteran's assertions in adjudicating the claim for 
service connection for right knee disability.  The Board does 
not doubt the sincerity of the veteran's beliefs that he has 
a current right knee disability that is medically related to 
his military service.  However, the veteran cannot establish 
his claim on the basis of his assertions, alone.  As 
indicated above, the claim on appeal turns on medical 
matters, and, as a layperson without appropriate medical 
training and expertise, the veteran simply is not competent 
to render a probative (i.e., persuasive) opinion on such a 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  For these reasons, the veteran's own 
assertions that he suffers from a right knee disability that 
had its origins in service have no probative value.  


Under these circumstances, the Board concludes that the claim 
for service connection for right knee disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in this 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for right knee disability (claimed as 
retropatellar pain syndrome) is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


